                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JERRY W. CONWAY,                  )
                                  )
                Plaintiff,        )
                                  )
       v.                         )       1:18CV483
                                  )
ANDREW SAUL,                      )
Commissioner of Social            )
Security,                         )
                                  )
                Defendant.        )


                                ORDER

       This matter is before this court for review of the

Memorandum Opinion and Recommendation (“Recommendation”) filed

on August 29, 2019, by the Magistrate Judge in accordance with

28 U.S.C. § 636(b). (Doc. 16.) In the Recommendation, the

Magistrate Judge recommends that the Commissioner’s decision

finding no disability be affirmed, that Plaintiff’s Motion for

Judgment Reversing the Commissioner, (Doc. 9), be denied, that

Defendant’s Motion for Judgment on the Pleadings, (Doc. 12), be

granted, and that this action be dismissed with prejudice. The

Recommendation was served on the parties to this action on

August 29, 2019, (Doc. 17). Counsel for Plaintiff filed timely

objections, (Doc. 18), to the Recommendation and counsel for the

Commissioner filed a response to Plaintiff’s objections, (Doc.

19).
    This court is required to “make a de novo determination of

those portions of the [Magistrate Judge’s] report or specified

proposed findings or recommendations to which objection is

made.”   28 U.S.C. § 636(b)(1). This court “may accept, reject,

or modify, in whole or in part, the findings or recommendations

made by the [M]agistrate [J]udge. . . . [O]r recommit the matter

to the [M]agistrate [J]udge with instructions.” Id.

    This court has appropriately reviewed the portions of the

Recommendation to which objection was made and has made a de

novo determination which is in accord with the Magistrate

Judge’s Recommendation. This court finds that Plaintiff’s

objections do not change the substance of the United States

Magistrate Judge’s Recommendation, (Doc. 15), which is affirmed

and adopted.

    IT IS THEREFORE ORDERED that the Magistrate Judge’s

Recommendation, (Doc. 16), is ADOPTED. IT IS FURTHER ORDERED

that Plaintiff’s Motion for Judgment Reversing or Modifying the

Decision of the Commissioner of Social Security or Remanding the

Cause for a Rehearing, (Doc. 9), is DENIED, that Defendant’s

Motion for Judgment on the Pleadings, (Doc. 12), is GRANTED,

that the Commissioner’s decision is AFFIRMED, and that this

action be dismissed with prejudice.




                               - 2 -
    A Judgment dismissing this action will be entered

contemporaneously with this Order.

    This the 25th day of September, 2019.



                              _______________________________________
                                  United States District Judge




                              - 3 -
